         Case 1:20-cv-00026 Document 16 Filed on 06/08/20 in TXSD Page 1 of 1
                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                                ENTERED
                              IN THE UNITED STATES DISTRICT COURT                               June 08, 2020
                              FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                     BROWNSVILLE DIVISION

MARIA DEL ROSARIO ARTEAGA, et al., §
     Plaintiffs,                   §
                                   §
v.                                 §                          CIVIL ACTION NO. 1:20-cv-26
                                   §
AQUA FINANCE, INC., et al.,        §
     Defendants.                   §

                                          SCHEDULING ORDER
      1. Trial: Estimated time to try: 5-6 days                                  X Jury
      2. Proposed Joint Protective Order shall be filed by:                      July 1, 2020

      3. Deadline to add parties and/or amend complaint 1                        October 2, 2020
         Furnish a copy of this Scheduling Order to new parties

      4. Plaintiff’s experts to be named with a furnished report by:              December 7, 2020

      5. Defendant’s experts to be named with a furnished report by:             January 7, 2021

      6. Discovery must be completed by:                               February 1, 2021
         Counsel may agree to continue discovery beyond the deadline, but there will be no
         intervention from the Court. No continuances will be granted because of information
         acquired in post-deadline discovery.

      7. Dispositive motions will be filed no later than:                        February 22, 2021
      8. Non-dispositive motions will be filed no later than:                    March 5, 2021
      9. Joint Pretrial Order will be filed no later than:                        March 12, 2021
      The final pretrial conference hearing will be scheduled after the Court rules on dispositive
motions. Trial dates will be selected at the final pretrial conference.
                   DONE at Brownsville, Texas on June 8, 2020.



                                                              ___________________________
                                                              Ronald G. Morgan
                                                              United States Magistrate Judge


1
    Any amended complaint must be accompanied by a motion for leave to file.
